DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 30 November 2020. Claims 15-35 are currently pending.
Drawings
	The drawings received on 07 Oct 2020 are accepted by the examiner.
Claim Objections
Claim 26 is objected to because of the following informality:
In line 2, it appears that the phrase “bone of patient” should read “bone of a patient.”
In line 3, it appears that the phrase “model of a patient’s bone” should read “model of the patient’s bone.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28-30 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 recites the limitation "the plurality of cutting planes" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 28 to read “a plurality of cutting planes” would overcome this rejection. For examination purposes, claim 28 will be treated as reading as such.
Claim 33 recites the limitation "the precision cuts" in line 2, and “the implant” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
	Note: It appears that amending line 1 of claim 33 to read “method of claim 30” would overcome this rejection. For examination purposes, claim 33 will be treated as reading as such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,835,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claims 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,835,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 20-21, 24-26, 28-30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti (U.S. Patent 7,510,557).
Regarding claims 15, 20-21 and 24-25, Bonutti disclose (as to claim 15) a method of cutting bone (126) comprising forming a mark (i.e. a mark defined by planes defined by 852, 854, and 862) on a bone (126); and cutting the bone with a robotic cutting tool (172, see column 41, lines 45-51 referring to the use of a robot (370) in conjunction with 172) along the mark at a pre-defined trajectory (i.e. trajectory as best seen in Figure 55) so as to shape the bone for receiving an implant (290), wherein (as to claim 20) the method further comprises implanting the implant on the shaped bone (see claim 3), wherein (as to claim 21) cutting the bone with the robotic cutting tool along the mark at the pre-defined trajectory further shapes the bone as a positive surface (i.e. surface and shape as best illustrated in Figures 22 and 23) that conforms to a shape of a negative implant-to-bone interface (i.e. interface and shape as best seen in Figure 32) of the implant, wherein (as to claim 24) the method further comprises forming a plurality of marks (see Figure 55) on the bone including the mark, each of the marks establishing a starting point for cutting the bone, and wherein (as to claim 25) each of the marks is a straight line (see Figure 55) (see Figures 22-23, 32 and 55, column 41, lines 45-51, column 72, line 6 – column 75, line 27, and claims 1 and 3).
Regarding claims 26, 28-30 and 33, Bonutti discloses (as to claim 26) a method of cutting bone (126) comprising imaging a bone (126) of a patient (see column 72, lines 18-21); creating a pre-operative plan from the imaging that includes a model of a patient's bone and one or more digital marks (i.e. via emitters, receivers, reflectors, and a computer navigation system) to indicate a trajectory or cut plane (i.e. trajectory as best seen in Figure 55) along the bone of the patient (see column 36, lines 55-62); forming one or more marks (i.e. a mark defined by planes defined by 852, 854, and 862) on the bone corresponding to the one or more digital marks; and cutting the bone using a robotic cutting tool (172, see column 41, lines 45-51 referring to the use of a robot (370) in conjunction with 172) along the one or more marks, wherein (as to claim 28) forming one or more marks on the bone comprises making a first mark (i.e. mark defined between 852 and 862) corresponding to a starting point of a first of the plurality of cutting planes (see Figure 55); and making a second mark (i.e. mark defined between 852 and 854) corresponding to a starting point of a second of the plurality of cutting planes (see Figure 55), wherein (as to claim 29) cutting the bone using the robotic cutting tool includes: making a first precision cut (i.e. cut defined by mark defined between 852 and 862) using the robotic cutting tool initially along the first of the plurality of cutting planes starting at the first mark; and proceeding in making a second precision cut (i.e. cut defined by mark defined between 852 and 854) using the robotic cutting tool along the second of the plurality of cutting planes starting at the second mark (see column 41, lines 45-55), wherein (as to claim 30) the first and second precision cuts shape the bone (i.e. shape as best seen in Figures 22-23 and 32) to receive an implant (290), and wherein (as to claim 33) cutting the bone using the robotic cutting tool includes making the precision cuts using the robotic cutting tool so that the bone is shaped as a positive surface (i.e. surface and shape as best illustrated in Figures 22 and 23) that conforms to a shape of a negative implant-to-bone interface (i.e. interface and shape as best seen in Figure 32) of the implant (see Figures 22-23, 32 and 55, column 41, lines 45-55, and column 72, line 6 – column 75, line 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (U.S. Patent 7,510,557) in view of Heavener et al. (U.S. Patent 8,882,777), as applied to claims 15 and 26 above respectively.
	Regarding claims 22 and 23, Bonutti discloses the robot comprising a plurality of arms (see column 42, lines 40-45) and forming the mark on the bone using a light source (858).
	Bonutti discloses the claimed method except for wherein (as to claim 22) the robotic cutting tool comprises a laser, and wherein (as to claim 23) the mark is formed on the bone using the laser with guidance from the robotic cutting tool.
	Heavener et al. teach a method of cutting bone (F) comprising forming a mark (40) on a bone (F) using a robotically guided laser (i.e. 26 includes a laser (30) that is guided by a robot (10), see column 2, line 54 – column 3, line 17 referring to the use of a robotic surgical system) (see Figures 1-11, and column 2, line 54 – column 6, line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Bonutti with wherein the robotic cutting tool comprises a laser, and wherein the mark is formed on the bone using the laser with guidance from the robotic cutting tool in view of Heavener et al. in order to provide an alternative, well-known and obvious source for precisely providing a mark and a well-known, obvious means for precisely guiding the laser.
	Regarding claims 31 and 32, Bonutti discloses the robot comprising a plurality of arms (see column 42, lines 40-45) and forming the mark on the bone using a light source (858).
	Bonutti discloses the claimed method except for wherein (as to claim 31) the method further comprises forming the one or more marks on the bone using a laser, and wherein (as to claim 32) the method further comprises forming the one or more marks on the bone using a robotically-guided laser.
Heavener et al. teach a method of cutting bone (F) comprising forming a mark (40) on a bone (F) using a robotically guided laser (i.e. 26 includes a laser (30) that is guided by a robot (10), see column 2, line 54 – column 3, line 17 referring to the use of a robotic surgical system) (see Figures 1-11, and column 2, line 54 – column 6, line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Bonutti with wherein the method further comprises forming the one or more marks on the bone using a laser, and wherein the method further comprises forming the one or more marks on the bone using a robotically-guided laser in view of Heavener et al. in order to provide an alternative, well-known and obvious source for precisely providing a mark and a well-known, obvious means for precisely guiding the laser.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (U.S. Patent 7,510,557) in view of Heavener et al. (U.S. Patent 8,882,777).
Bonutti discloses (as to part of claim 34) a method of cutting bone (126) comprising forming a mark (i.e. a mark defined by planes defined by 852, 854, and 862) on a bone (126) using a light source (858); and cutting the bone (i.e. via 172) along the mark at a pre-defined trajectory (i.e. trajectory as best seen in Figure 55) so as to shape the bone for receiving an implant (290), wherein (as to claim 35) cutting the bone along the mark is performed with a robotic cutting tool (see column 41, lines 45-51 referring to the use of a robot (370) in conjunction with 172) (see Figures 22-23, 32 and 55, column 41, lines 45-51, and column 72, line 6 – column 75, line 27).
Bonutti discloses the claimed method except for (as to the remainder of claim 34) forming the mark using a robotically guided laser.
	Heavener et al. teach a method of cutting bone (F) comprising forming a mark (40) on a bone (F) using a robotically guided laser (i.e. 26 includes a laser (30) that is guided by a robot (10), see column 2, line 54 – column 3, line 17 referring to the use of a robotic surgical system) (see Figures 1-11, and column 2, line 54 – column 6, line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Bonutti with forming the mark using a robotically guided laser in view of Heavener et al. in order to provide a well-known, obvious means for precisely guiding the laser, and an alternative, well-known and obvious source for precisely providing the mark.	
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775